Title: To John Adams from John Bondfield, 26 September 1778
From: Bondfield, John
To: Adams, John


     
      Sir
      Bordeaux 26 Sep. 1778
     
     By last post I receivd your favor of the 15th. Instant. I have forwarded your Letter to Mr. William Vernon at Montaban and have wrote him to set off with all diligence for Paris. I hope the short time he has been up the Country will have contributed to render his services to you more useful. I have remitted him fifty Pounds to defray his Expences. He has receivd a Letter from Mr Hayley of London to value on him for £100 sterling as he wants it. He has been amongst some of my freinds whose example I am convincd have made no ill impression on his Conduct, they are People of high esteemation in that Country. I have drawn on you as advised in my General Letter of this Day for 888.12 amount of the little adventure shipt Per the Boston to which you will please to let due honor be given.
     I apprehend the Packets from America must have been intercepted otherways some would have come to hand. To your Commands at any time for Articles you may desire to ship for your family of my attention permit me to make to you my strongest Assurance.
     I am with great Respect Sir Your very hbl Servant
     
      John Bondfield
     
    